

116 SRES 248 ATS: Honoring the victims of the mass shooting in Virginia Beach, Virginia.
U.S. Senate
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 248IN THE SENATE OF THE UNITED STATESJune 12, 2019Mr. Kaine (for himself and Mr. Warner) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the victims of the mass shooting in Virginia Beach, Virginia.
	
 Whereas, on Friday, May 31, 2019, 12 people were killed in a mass shooting at the Municipal Center in Virginia Beach, Virginia;
 Whereas 11 of the 12 victims were employees of the city of Virginia Beach with more than 150 years of combined service to the city, and the remaining victim was a contractor who had come to the Municipal Center for business;
 Whereas Laquita C. Brown, a 4-year employee of the city of Virginia Beach Department of Public Works who was known for her love of travel with friends and her ability to light up a room with her presence, was murdered in the shooting;
 Whereas Ryan Keith Cox, a 12-year employee of the city of Virginia Beach Department of Public Utilities who was known for his kindness and beautiful singing voice, and who ran into danger looking for more people to save after ensuring his coworkers were sheltered in a barricaded room, was murdered in the shooting;
 Whereas Tara Welch Gallagher, a 6-year employee of the city of Virginia Beach Department of Public Works who worked as an engineer to provide clean drinking water for her community, was murdered in the shooting;
 Whereas Mary Louise Gayle, a 24-year employee of the city of Virginia Beach Department of Public Works who was known as a cheerful coworker and devoted mother and grandmother, was murdered in the shooting;
 Whereas Alexander Mikhail Gusev, a 9-year employee of the city of Virginia Beach Department of Public Works who emigrated from Belarus to Virginia Beach to find a better life and who was known as a generous and devoted coworker, friend, brother, and uncle, was murdered in the shooting;
 Whereas Joshua O. Hardy, a 4-year employee of the city of Virginia Beach Department of Public Utilities who was known for his kindhearted nature and love for his family and faith, was murdered in the shooting;
 Whereas Michelle Missy Langer, a 12-year employee of the city of Virginia Beach Department of Public Utilities who was known for her beaming smile and passion for the Pittsburgh Steelers, and who had plans to retire soon, was murdered in the shooting;
 Whereas Richard H. Nettleton, a 28-year employee of the city of Virginia Beach Department of Public Utilities who was a selfless leader in regional utility system planning and a veteran of the 130th Engineer Brigade of the Army, was murdered in the shooting;
 Whereas Katherine A. Nixon, a 10-year employee of the city of Virginia Beach Department of Public Utilities who was known for her intellect and who was a loving wife and mother of 3 children, was murdered in the shooting;
 Whereas Christopher Kelly Rapp, an 11-month employee of the city of Virginia Beach Department of Public Works who was known for his kindness, his passion for playing the bagpipes, and his devotion to his wife, was murdered in the shooting;
 Whereas Herbert Bert Snelling, a contractor who had come to the Municipal Center to get a permit and who was celebrating his 38th wedding anniversary, was murdered in the shooting;
 Whereas Robert Bobby Williams, a 41-year employee of the city of Virginia Beach Department of Public Utilities, who was awarded with 8 service awards in recognition of his lifetime of devoted work and who was planning on retiring later in the year to spend more time with his family, was murdered in the shooting;
 Whereas the actions of those city employees who alerted their coworkers to danger and pulled them into shelter saved an unknowable number of lives;
 Whereas police officers responded within minutes of the first reports of shooting, heroically risking their lives by running into the line of fire;
 Whereas 1 police officer was shot while confronting the gunman and survived because he was wearing a bulletproof vest;
 Whereas those who were present at, or responded to, the scene of the shooting encountered a war zone of horrific violence that will be forever seared into their memories; Whereas mental health providers, counselors, and faith leaders have tended to the invisible wounds of the shooting, and will continue to do so for decades to come;
 Whereas Virginia Beach Chief of Police James Cervera, Mayor Bobby Dyer, and City Manager David Hansen have led their community through its darkest hour with courage, dignity, professionalism, and compassion; and
 Whereas, within hours of the shooting, the residents of Virginia Beach had come together in an outpouring of support for those affected, showing the resiliency of love in the face of evil: Now, therefore, be it
	
 That the Senate— (1)joins the Commonwealth of Virginia in mourning the deaths and celebrating the lives of the 12 victims killed in the shooting at the Municipal Center in Virginia Beach on May 31, 2019;
 (2)applauds the heroism, dedication, and compassion of the police officers, first responders, and emergency medical personnel who responded to the shooting and tended to the wounded, in some cases risking their own lives while saving others;
 (3)recognizes the strength of the Virginia Beach community in coming together to show that this tragedy will not define them; and
 (4)reaffirms its responsibility to find ways to prevent more individuals in the United States from dying in acts of violence.